
	
		II
		110th CONGRESS
		1st Session
		S. 609
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Rockefeller (for
			 himself, Ms. Snowe, and
			 Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend section 254 of the Communications
		  Act of 1934 to provide that funds received as universal service contributions
		  and the universal service support programs established pursuant to that section
		  are not subject to certain provisions of title 31, United States Code, commonly
		  known as the Antideficiency Act.
	
	
		1.FindingCongress finds that in order to ensure the
			 efficient and effective implementation of the Universal Service Fund on a
			 long-term basis, the Universal Service Fund needs to be exempt from the
			 Antideficiency Act.
		2.Amendment of Communications Act of 1934Section 254 of the
			 Communications Act of 1934 (47 U.S.C.
			 254) is amended by adding at the end the following:
			
				(m)Application of Antideficiency
				ActSection 1341 and
				subchapter II of chapter 15 of title 31, United States Code, do not
				apply—
					(1)to any amount collected or received as
				Federal universal service contributions required by this section, including any
				interest earned on such contributions; nor
					(2)to the expenditure or obligation of amounts
				attributable to such contributions for universal service support programs
				established pursuant to this
				section.
					.
		
